Citation Nr: 0635626	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1976 to March 1980.  
He died in April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

REMAND

The veteran died in April 2003, at the age of 44.  The death 
certificate reflects that the immediate cause of death was 
septicemia; another significant condition contributing to but 
not resulting in the underlying cause of death was end-stage 
liver disease due to Hepatitis C.  No autopsy was performed.  
During his lifetime the veteran did not claim or establish 
service connection for any disabilities.  

The appellant was sent a Hepatitis development letter in July 
2003, to which she responded that same month.  She was 
forwarded a copy of the only available service medical record 
(SMR), the veteran's service enlistment examination and an 
adjunct medical history questionnaire, in response to her 
August 2003 request for copies of his SMRs.  She was notified 
that copies of his service personnel records were not 
contained in his claim file.  

The available SMRs do not show that the veteran complained of 
or sought treatment for Hepatitis C.   The veteran's 
Hepatitis C was first diagnosed years after active service 
and there is no medical opinion linking it to his period of 
military service.  

Nonetheless, where, as here, the SMRs are incomplete, the 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  But, this does not lower threshold for an allowance 
of a claim, for example where the evidence almost but not 
quite reaches the positive-negative balance.  In other words, 
the legal standard for proving a claim is not lowered; 
rather, the BVA obligation to discuss and evaluate evidence 
is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, the absence of some of the SMRs in a fire does not 
create an adverse-presumption rule.  Cromer v. Nicholson, 19 
Vet. App. 215 ( 2005).  

The appellant argues that the veteran's Hepatitis C had its 
inception during service as a result of one or more 
injections by a jet air gun (or jet injector).  The available 
SMRs also do not show that he received any injections with a 
"jet air gun."  

The appellant has submitted a September 2003 article from the 
Internet apparently created by a non-medical source which 
indicates that a VA regional office had recently awarded 
service connection for disability to a Vietnam veteran as a 
result of "Jet Injectors" used for inoculation.  It was 
stated that a VA research project head had stated that 
"[a]nyone who had inoculations with the jet injector is at 
risk of hepatitis C and should be tested.'  Research 
indicates that Hepatitis C virus still exists on medical 
instruments after cleaning solutions."  It was further 
stated that another problem was that the incubation period 
for Hepatitis C could be decades long.  

The appellant's service representative drew attention to and 
provided a copy of VA Fast Letter 04-13 which addresses the 
"Relationship Between Immunization with Jet Injectors and 
Hepatitis C Infection as it Relates to Service Connection."  
As background information that Fast Letter noted that: 

In August 2003, one regional office issued a 
rating decision granting service connection for 
hepatitis C virus (HCV) infection as the result 
of immunization with a "jet air gun."  A 
misleading statement, incorrectly ascribed to 
Lawrence Deyton MSPH, MD Chief Consultant, Public 
Health Strategic Health Care Group, US Department 
of Veterans Affairs, Washington, DC is posted on 
the Internet (http://www.hcvets.com/).  On this 
site, the following is incorrectly ascribed to 
Dr. Deyton: "Anyone who had inoculations with the 
jet injector were [sic] at risk of having 
hepatitis C and should be tested." 

The Fast letter further states that Hepatitis C "is spread 
primarily by contact with blood and blood products" and that 
"[s]ince the 1990's, injection drug use has been the 
principal mode of transmission" of Hepatitis C.  Also, 
"thus far, there have been no case reports of [Hepatitis C] 
being transmitted by an airgun transmission."  Fast Letter 
04-13 concluded that: 

The large majority of [Hepatitis C] infections can 
be accounted for by known modes of transmission, 
primarily transfusion of blood products before 
1992, and injection drug use.  Despite the lack of 
any scientific evidence to document transmission 
of [Hepatitis C] with airgun injectors, it is 
biologically plausible.  It is essential that the 
report upon which the determination of service 
connection is made includes a full discussion of 
all modes of transmission, and a rationale as to 
why the examiner believes the airgun was the 
source of the veteran's hepatitis C. 

In the Informal Hearing Presentation, it was requested that 
an independent medical expert (IME) opinion be obtained to 
determine whether the veteran's fatal Hepatitis C was due to 
inoculations during service by a jet injector.  Generally see 
38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.903(a) 
(2006).  

While a medical opinion is needed in this case, it does not 
appear to the Board that the issue is of such complexity or 
is so controversial as to warrant submission to an IME.  
Nevertheless, the veteran's claim file should be reviewed by 
a VA physician for an opinion on this very matter, in 
accordance with the suggestion in Fast Letter 04-13.  

Accordingly, the case is REMANDED for the following action: 

1.  Notify the appellant that she should submit 
copies of all relevant records in her possession 
that she has not previously submitted.   

2.  The appellant should be requested to clarify 
whether the veteran ever sought or received the 
Social Security Administration (SSA) disability 
benefits.   
 
If she responds in the positive, contact SSA and 
obtain a copy of the decision concerning the 
veteran's claim for disability benefits with that 
agency, including any medical records used to 
make the decision, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record. 

3.  Arrange for a VA physician to review the 
veteran's claim file for an opinion to assess the 
nature, time of onset, and etiology of the 
veteran's Hepatitis C.   

Specific attention of the physician is drawn to 
the possibility of the use of "jet injectors" 
to administer inoculations to the veteran during 
military service.  Also, although the appellant 
reported in a Hepatitis development letter that 
the veteran had not used intravenous drugs, an 
August 2000 private clinical record documents his 
post-service use of crack and some intravenous 
drug use.  These matters should be considered in 
reflecting the risk factors for the veteran's 
development of Hepatitis C.  
 
The physician should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's Hepatitis C.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that the 
veteran's Hepatitis C was of service origin 
 
In making these determinations, the VA physician 
should review and consider the VA Fast Letter 04-
13 cited by the appellant's representative.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If, however, no 
opinion can be rendered, please explain why this 
is not possible.  

4.  Thereafter, the RO should readjudicate the 
claim.  If the benefit remains denied, prepare a 
Supplemental Statement of the Case (SSOC) and send 
it to the appellant and representative.  Also, 
provide an appropriate period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  


___________________________________
LINDA ANNE HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

